 Case 7:19-cv-00039-O-BP Document 22 Filed 07/13/20                     Page 1 of 2 PageID 108



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                 WICHITA FALLS DIVISION

TRACY LAMAR WARREN,                                 '
TDCJ No. 1668000,                                   '
                                                    '
                         Petitioner,                '
                                                    '
v.                                                  '           Civil Action No. 7:19-cv-039-O-BP
                                                    '
LORIE DAVIS, Director,                              '
Texas Department of Criminal Justice,               '
Correctional Institutions Division,                 '
                                                    '
                         Respondent.                '

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

          This is a habeas action brought pursuant to 28 U.S.C. ' 2254 in which Petitioner challenges

the validity of Disciplinary Action No. 20189070876 which was brought against him at the James

V. Allred Unit of the Texas Department of Criminal Justice in Iowa Park, Texas. The United States

Magistrate Judge entered his Findings, Conclusions, and Recommendation in which he

recommends that the petition be denied. See ECF No. 16. Petitioner has filed objections. See ECF

No. 20.

          The District Court reviewed de novo those portions of the Findings, Conclusions, and

Recommendation to which objections were made and reviewed the remaining Findings,

Conclusions, and Recommendation for plain error. Finding no error, I am of the opinion that the

findings of fact, conclusions of law, and reasons for denial set forth in the Magistrate Judge’s

Recommendation are correct and they are hereby adopted and incorporated by reference as the

Findings of the Court.

          In his objections, Petitioner states that he previously filed a Declaration in support of his

petition. See Objections, ECF No. 20 at 4, 5. In his Declaration, Petitioner presents claims of
 Case 7:19-cv-00039-O-BP Document 22 Filed 07/13/20                   Page 2 of 2 PageID 109



unconstitutional conditions of confinement. See ECF No. 12. He states that the Allred Unit is

overcrowded and that medical services, mail delivery, food services, and other human needs are

being denied or delayed due to inadequate prison staff, all in violation of the Eighth Amendment.

Id. Here Petitioner presents claims that may be cognizable in a civil rights action. He asserts that

these adverse conditions are currently ongoing. Therefore, he has ample time in which to seek

relief under 42 U.S.C. § 1983 prior to the expiration of the two-year statute of limitations.

       Accordingly, the petition for writ of habeas corpus is DENIED. To the extent that

Petitioner presents claims cognizable in a civil rights action, such claims are DISMISSED without

prejudice.

       SO ORDERED this 13th day of July, 2020.



                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE




                                                 2
